Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 1975, which rescinded its decision of October 3, 1973 and disqualified claimant from receiving benefits because he lost his employment through misconduct. There is substantial evidence in the record to sustain the board’s finding of misconduct based on the proof that claimant left his work early without permission after having been previously warned that his attendance record would have to improve or disciplinary action would be taken. In light of Matter of James (Levine) (34 NY2d 491), we are not persuaded by claimant’s contention that there is no basis for the board’s rescinding its prior decision of no misconduct. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.